Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  139884                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 139884
                                                                   COA: 286046
                                                                   Mason CC: 07-001876-FC
  WILLIAM FRANCIS COCKREAM,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 12, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2010                      _________________________________________
           p0324                                                              Clerk